DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 6-8, 12, and 14 have been amended. Claim 5 is canceled. Claim 1-4 and 6-14 remain pending and are ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Geissdorfer et al (US Pub. No. 2016/0056794A1- hereinafter Geissdorfer) in view .
Regarding claim 1, Geissdorfer teaches a method 
the position controller sequentially receiving, (see Fig. 1 and [0044]; Geissdorfer teaches a target value x* (a respective position setpoint value), an actual value x (a respective position actual value), and a compensation signal K (a respective compensation value). The actual value x (a respective actual position value) is acquired using measuring technology on the output side of the controlled system 1 by means of a measuring facility 6));
supplying the determined respective compensation value to the position controller (see Fig. 1 and [0082]; Geissdorfer teaches a compensation signal K (a respective compensation value) are supplied to the position controller 4); 
determining a resulting value by adding the respective position setpoint value and the respective compensation value and by subtracting the respective actual position value (see [0044] and Fig. 1; Geissdorfer teaches the front nodal point 2 determines a control deviation ẟx by forming the difference between target value x* (a respective position setpoint value) and actual value x (a respective position actual value). The rear nodal point 3 adds the control deviation ẟx and the compensation signal Kand as a result forms a sum signal (a resulting value). Since the sum signal (the resulting value) is calculated by subtracting target value x* (a respective position setpoint value) and actual value x (a respective position actual value) and by adding the compensation signal K (a respective compensation value), it corresponds to 'determining a resulting value by adding the respective position setpoint value and the respective compensation value and by subtracting the respective actual position value'); 
determining, based on the resulting value, an actuating signal for the position-controlled axis and outputting the actuating signal to the position- controlled axis (see [0044]; Geissdorfer teaches the rear nodal point 3 Supplies the external sum signal to the controller 4. The controller 4 determines a control signal S for the controlled system 1 with the aid of the external sum signal supplied thereto. The controller 4 outputs the control signal S (an actuating signal) to the controlled system 1), 
However, Geissdorfer does not explicitly teach: a method for machining a workpiece with a tool of a machine tool; …from a sequence of position setpoint values, the control device sequentially reading from a storage device, in which a sequence of successive control errors is stored, control errors commensurate with the sequence of the position setpoint values;  the control device supplying the read-out control errors to the model of the position-controlled axis;  the model determining the respective compensation value by simulating a mechanical dynamic behavior of the position-controlled axis based on the respective read-out control error; wherein the actuating signal sets the position-controlled axis in accordance with the respective position setpoint value, thereby varying a position or orientation, or both, of the tool relative to the workpiece; providing to the control device a sequence of setpoint value vectors, wherein the setpoint value vectors for the position-controlled axis and a plurality of further position-controlled axes of the machine tool each comprise a position setpoint value; varying the position or the orientation of the tool relative to the workpiece also for the further position-controlled axes; storing the control errors in the storage device at least for a first section of the sequence of setpoint vectors commensurate with the setpoint vectors of the first section; and the control device determining the control error to be read out of the storage device based on the setpoint value vector whose position setpoint value is supplied to the position controller.
Otsuki from the same or similar field of endeavor teaches:
a method for machining a workpiece with a tool of a machine tool (see [0002]; Otsuki teaches a numerical controller for controlling a multi-axis machine tool for machining a workpiece attached to a table using a mechanism for rotating a table or tool head using at least three linear axes and three rotating axes);
…from a sequence of position setpoint values (see [0041]; Otsuki teaches about the tool position (xw, yw, zw) (a sequence of the position setpoint values)),
the control device sequentially reading from a storage device (see [0074]; Otsuki teaches a numerical controller 10 comprises the workpiece setting error compensation unit 13 and the storage unit 14. the workpiece setting error compensation unit 13 uses the setting error amounts (a sequence of successive control errors) stored in the storage unit 14 (a storage device)), in which a sequence of successive control errors is stored (see [0074]; Otsuki teaches the setting error amounts (translational error amounts (ẟx, ẟy, ẟz) and rotational error amounts (α, β, γ)) (a sequence of successive control errors) stored in a setting error amount and tolerance amount storage unit 14), control errors commensurate with the sequence of the position setpoint values (see [0043]; Otsuki teaches using the rotational errors (α, β, γ) and translational errors (ẟx, ẟy, ẟz) (a sequence of successive control errors) from the tool position (xw, yw, zw) (the sequence of the position setpoint values) calculates a compensated tool position (xa,ya,za). Therefore, it corresponds to 'the control errors commensurate with the sequence of the position setpoint values'); 
wherein the actuating signal sets the position-controlled axis in accordance with the respective position setpoint value (see [0087]; Otsuki teaches compensated linear axis position (x, y, z) is calculated and the process is finished. See equations (3) and (13), and [[0043] and [0062]; Otsuki teaches compensated linear axis position (x, y, z) is calculated from the compensated tool position (xa, ya, za). Besides, the compensated tool position (xa,ya,za) is calculated from the tool position (xw, yw, zw) (the sequence of the position setpoint values). See [0091]; Otsuki teaches outputting signals as motion commands to control the machine tool 40), thereby varying a position or orientation, or both, of the tool relative to the workpiece ; 
storing the control errors in the storage device at least for a first section of the sequence of setpoint vectors commensurate with the setpoint vectors of the first section (see [0044]; the tool position (xw,yw,zw) can be a vector. See [0037] and [0041 ]; Otsuki teaches about the commended positions(Xc,Yc,Zc), the tool direction (iw,jw,kw), and the tool position (xw,yw,zw). Therefore, they corresponds to 'the sequence of setpoint vectors'. See [0074]; Otsuki teaches the setting error amounts (the control errors) stored in storage unit 14. See [0043]; Otsuki teaches the setting error amounts (the control errors) are used from the tool position (xw,yw,zw). Therefore, it corresponds to 'storing the control errors in the storage device at least for a first section of the sequence of setpoint vectors commensurate with the setpoint vectors of the first section'); and  7Docket No: ROST-2 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the teaching of Geissdorfer with the above teachings of Otsuki to sequentially reading the setting error amounts (a sequence of successive control errors) stored in the storage unit 14 (a storage device) to calculate tool position to control a multi-axis machine tool to avoid large motions and enable with higher quality and accuracy in a short time. (Otsuki, [0011] and [0074])
However, it does not explicitly teach: the control device supplying the read-out control errors to the model of the position-controlled axis; the model determining the respective compensation value by simulating a mechanical dynamic behavior of the position-controlled axis based on the respective read-out control error; providing to the control device a sequence of setpoint value vectors, wherein the setpoint value vectors for the position-controlled axis and a plurality of further position-controlled axes of the machine tool each comprise a position setpoint value; varying the position or the orientation of the tool relative to the workpiece also for the further position-controlled axes; Appl. No: 16/054,595the control device determining the control error to be read out of the storage device based on the setpoint value vector whose position setpoint value is supplied to the position controller.
Yang from the same or similar field of endeavor teaches:
the control device supplying the read-out control errors to the model of the position-controlled axis (see Fig. 3 and [0069]; Yang teaches the nominal values rN is used as an initial value of a compensation value rC. The nominal values is input to an error compensation model. Therefore, it corresponds to 'supplying the read-out control errors to the model of the position-controlled axis');
the model determining the respective compensation value by (see [0030] and [0070]; Yang teaches the final error compensation value re is calculated based on the nominal values rN (the read-out control errors)); 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the teaching of the combination of Geissdorfer and Otsuki with the above teachings of Yang to use the error compensation 
However, it does not explicitly teach: ... simulating a mechanical dynamic behavior of the position-controlled axis… providing to the control device a sequence of setpoint value vectors, wherein the setpoint value vectors for the position-controlled axis and a plurality of further position-controlled axes of the machine tool each comprise a position setpoint value; varying the position or the orientation of the tool relative to the workpiece also for the further position-controlled axes; Appl. No: 16/054,595the control device determining the control error to be read out of the storage device based on the setpoint value vector whose position setpoint value is supplied to the position controller.
Denk from the same or similar field of endeavor teaches:
... simulating a mechanical dynamic behavior of the position-controlled axis… (see column 2, lines 17-20; Denk teaches determining an actual precontrol variable and/or an actual reference variable from the desired reference variable with the aid of a model, the model having a system model that simulates the dynamic behavior of the elements participating in the movement).
providing to the control device a sequence of setpoint value vectors (see Fig. 3 and column 7, lines 33-66; Denk teaches a number of desired reference variables such as, for example, a desired position Xsoll, a desired speed Vsoll, and/or a desired acceleration asoll. The individual variables can be present as vectors in this case. Therefore, the number of desired reference variables corresponds to 'a sequence of setpoint value vectors'), wherein the setpoint value vectors for the position-controlled axis (see Fig. 3 and column 7, lines 33-66; Denk teaches a number of desired reference variables such as, for example, a desired position Xsoll, a desired speed Vsoll, and/or a desired acceleration asoll. The individual variables can be present as vectors in this case. See column 1, lines 28-29; Denk teaches calculating the desired reference variables (comprise the desired position Xsoll) for the individual machine axes of a machine. Therefore, the setpoint value vectors of the individual machine axes comprises the desired position Xsoll); 
varying the position or the orientation of the tool relative to the workpiece also for the further position-controlled axes (see Fig. 3 and column 7, lines 33-66; Denk teaches the general case being illustrated in which the individual machine axes can be coupled to one another, that is to say, for example, a variation in the position of one machine axis automatically also effects a variation in the position of other machine axes (for example in the case of a robot arm having a number of joints); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Geissdorfer, Otsuki, and Yang to include Denk’s features of simulating a mechanical dynamic behavior of the position-controlled axis; providing to the control device a sequence of setpoint value vectors, wherein the setpoint value vectors for the position-controlled axis of the machine tool each comprise a position setpoint value; varying the position or the orientation of the tool relative to the workpiece also for the further position-controlled axes. Doing so would guide the movement of a moveable machine element of a machine such as machine tool to enable an optimized position control. (Denk, columns 2 and 3)
a plurality of further position-controlled axes of the machine tool each comprise a position setpoint value; Appl. No: 16/054,595the control device determining the control error to be read out of the storage device based on the setpoint value vector whose position setpoint value is supplied to the position controller.
Boettcher from the same or similar field of endeavor teaches:
a plurality of further position-controlled axes of the machine tool (see page 2, line 38; Boettcher: “The axis drives are also referred to below as axes (a, b) for short.” See page 2, lines 50-52; Boettcher: “The drive arrangements acting along further axial directions can either be constructed as individual axes or also comprise two or more axes which are coupled as described above in connection with the first axial direction.”) each comprise a position setpoint value (see page 7, lines 258-259; Boettcher: “the path planning unit determines a set of parameters for the setpoints of the individual axes”. See page 4, lines 156-157; Boettcher: “If there are more than two individual axes, the common setpoint is of course divided into three or more setpoint components.” See page 4, lines 137-139; Boettcher: “In the path planning unit, transformations (from space to machine axes and back) as well as interpolation algorithms for specifying the position setpoint for the individual axes are implemented using known methods for the interaction of all machine axes.” That is, each of the axes comprises a position setpoint);
Appl. No: 16/054,595the control device determining the control error to be read out of the storage device based on the setpoint value vector whose position setpoint value is supplied to the position controller (see page 1, lines 18-19; .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Geissdorfer, Otsuki, Yang, and Denk to include Boettcher’s features of a plurality of further position-controlled axes of the machine tool each comprise a position setpoint value, and Appl. No: 16/054,595the control device determining the control error to be read out of the storage device based on the setpoint value vector whose position setpoint value is supplied to the position controller. Doing so would improve the coordination of drive arrangements of machine tools with coupled axes and a machine tool in order to help the tool machining to take place more precisely and faster than with previous methods or processes. (Boettcher, age 13, last paragraph)

Regarding to Claim 2, the combination of Geissdorfer, Otsuki, Yang, Denk, and Boettcher teaches the limitations as described in claim 1, Geissdorfer teaches further comprising:
applying to the measured actual position value a disturbance having a duration (see [0044]-[0045]; Geissdorfer teaches the actual value xis acquired using measuring technology on the output side of the controlled system 1 by means of a measuring facility 6. The acquired actual value x (the measured actual position value) is subject to a disturbance z. The disturbance z is a periodic function of time t in accordance with the diagram in FIG. 2. It therefore has a cycle duration T. Therefore, it corresponds to 'applying to the measured actual position value a disturbance having a duration');
supplying to a front node point of the position controller the respective position setpoint value and the respective actual position value and determining at the front node point a respective control difference by computing a difference between the position setpoint value and the actual position value (see [0044] and Fig. 1; Geissdorfer teaches the front nodal point 2 determines a control deviation ox (a respective control difference) by forming the difference between target value x* (the respective position setpoint value) and actual value x (the respective position actual value). Therefore, the target value x* (the respective position setpoint value) and actual value x (the respective position actual value) are supplied to a front nodal point 2 to determine the control deviation ox (a respective control difference));
supplying to a rear node point of the position controller the respective control difference and the respective compensation value and determining at the rear node point the respective resulting value by adding the control difference and the compensation value (see [0044] and Fig. 1; Geissdorfer teaches the control deviation ox (the respective control difference) and a compensation signal K (the 
tapping the control difference between the front node point and the rear node point and supplying the control difference to a compensation circuit having an inner node point, a frequency filter and a front data buffer and a rear data buffer (see [0044] and Fig. 1; Geissdorfer teaches an external tapping point 7 is arranged between the front and the rear nodal point 2, 3. The control deviation ox (the respective control difference) is tapped at the external tapping point 7 and supplied to the compensation circuit 5. See [0045] and Fig. 1; Geissdorfer teaches the compensation circuit 5 comprises an inner nodal point 8, a frequency filter 9, a front buffer store 10 and a rear buffer store 11), wherein the frequency filter, the front data buffer and the rear data buffer each have respective delay times and together form the storage device (see [0051] and Fig. 1; Geissdorfer teaches the frequency filter 9 comprises the filter order corresponds to a delay time TF. See [0049] and Fig. 1; Geissdorfer teaches the front buffer store 10 implements a first propagation delay T1. See [0049] and Fig. 1; Geissdorfer teaches the rear buffer store 11 implements a second propagation delay T2. See [0028] and [0048]-[0049]; Geissdorfer teaches signal is supplied by the frequency filter 9 and stored in the front and rear buffer store.
Therefore, the frequency filter 9 and stored in the front and rear buffer store can together form the storage device);
supplying to the inner node point the control difference weighted with a first weighting factor and a feedback signal weighted with a second weighting factor (see [0047] and Fig. 1; Geissdorfer teaches the control deviation ẟx (the respective control difference) is supplied to the multiplier 12, a feedback signal R is supplied to the multiplier 13. The multipliers 12, 13 multiply the signals ẟX, R supplied thereto by a respective weighting factory γ, β and supply the products to the inner nodal point 8. The inner nodal point 8 (inner node point) adds the control deviation ẟx (the respective control difference) weighted with the weighting factory (first weighting factor) and the feedback signal R weighted with the weighting factor 13 (second weighting factor));
the inner node point supplying to the frequency filter an inner sum signal formed by adding the weighted control difference and the weighted feedback signal (see [0047] and Fig. 1; Geissdorfer teaches the inner nodal point 8 (inner node point) adds the control deviation ẟx (the respective control difference) weighted with the weighting factory γ (first weighting factor) and thus forms a further sum signal, subsequently referred to as inner sum signal. The inner sum signal supplies the inner nodal point 8 to the frequency filter 9);
the frequency filter frequency-filtering the inner sum signal and supplying the frequency-filtered inner sum signal to the front data buffer (see [0048] and Fig. 1; Geissdorfer teaches the frequency filter 9 implements a frequency filtering. The frequency filter 9 supplies the correspondingly filtered signal (frequency-filtered inner sum signal) to the front buffer store 10 (front data buffer)), which performs a first propagation delay to produce a first delayed signal and supplies the first delayed signal to the rear data buffer (see [0049] and Fig. 1; Geissdorfer teaches front buffer store 10 implements a first propagation delay T1 of the signal supplied thereto. The  delayed signal) to the rear buffer store 11 (the rear data buffer));
the rear data buffer performing a second propagation delay to produce a second delayed signal and outputting the second delayed signal as a feedback signal (see [0049] and Fig. 1; Geissdorfer teaches the rear buffer store 11 (the rear data buffer) implements a second propagation delay T2. The rear buffer store 11 (the rear data buffer outputs the correspondingly delayed signal (second delayed signal) as a feedback signal R); and
reading out (see [0050]; Geissdorfer teaches an inner tapping point 14 is arranged between the front buffer store 10 (the front data buffer) and the rear buffer store 11 (the rear data buffer). The compensation signal K is tapped at the inner tapping point 14 and supplied to the rear nodal point 3),
wherein a sum of the delay times of the frequency filter and the front data buffer and the rear data buffer is an integer multiple of the duration of the disturbance (see [0017] and [0051 ]; Geissdorfer teaches wherein the a sum of the filter delay time, the first propagation delay and the second propagation delay is an integer multiple of the cycle duration of the disturbance), and a sum of the delay times of the frequency filter and the front data buffer is an integer multiple of the duration of the disturbance minus the propagation time that elapsed until a signal supplied to the front node point brings about a change in the actual position value (see [0017] and [0052]; Geissdorfer teaches a sum of the filter delay time and the 
However, Geissdorfer does not explicitly teach reading out the respective control error ... and supplying the respective control error to the model,
Yang from the same or similar field of endeavor teaches reading out the respective control error ... and supplying the respective control error to the model (see Fig. 3 and [0069]; Yang teaches the nominal values rN is used as an initial value of a compensation value re. The nominal values (the respective control error) is input to an error compensation model),

Regarding to Claim 3, the combination of Geissdorfer, Otsuki, Yang, Denk, and Boettcher teaches the limitations as described in claim 1, Geissdorfer further teaches wherein the frequency filter performs linear non-recursive digital filtering, in particular low- pass filtering, or a plurality of orthogonal correlation filtering steps, for filtering out a single frequency component (see [0019] - [0021]; Geissdorfer teaches the frequency filter can be embodied as a linear non-recursive digital filter. The frequency filter can be embodied in particular as a low pass filter. The frequency filter can, alternatively to an embodiment as a non-recursive digital filter, comprise a number of orthogonal correlation filters, by means of which an individual frequency component is filtered out in each case).

Regarding to Claim 4, the combination of Geissdorfer, Otsuki, Yang, Denk, and Boettcher teaches the limitations as described in claim 1, Geissdorfer further teaches wherein the duration of the disturbance varies and the delay time of the front data buffer is tracked dynamically commensurate with the duration (see [0027] and [0071]; Geissdorfer teaches the cycle duration of the disturbance can vary over the course of time in Some instances. In such a case, at least the delay time of the front buffer store is preferably dynamically traced according to the cycle duration).

Regarding to Claim 6, the combination of Geissdorfer, Otsuki, Yang, Denk, and Boettcher teaches the limitations as described in claim 5, Otsuki further teaches wherein the setpoint value vectors determine only the position of the tool relative to the workpiece, or determine the position and the orientation of the tool relative to the workpiece (see [0041 ]; Otsuki teaches tool position (vector) (xw,yw,zw). See [0037]; the commanded positions (Xc,Yc,Zc) of three linear axes indicate the tool center point position. Therefore, they correspond to 'the setpoint value vectors determine only the position of the tool relative to the workpiece').

Regarding to Claim 7, the combination of Geissdorfer, Otsuki, Yang, Denk, and Boettcher teaches the limitations as described in claim 5, Otsuki further teaches wherein the control error is stored in the storage device for the first section of the sequence of setpoint value vectors as well as for at least a second section of the sequence of setpoint value vectors commensurate with the setpoint vectors of the second section (see [0044]; the tool position (xw,yw,zw) can be a vector. See 

Regarding to Claim 8, the combination of Geissdorfer, Otsuki, Yang, Denk, and Boettcher teaches the limitations as described in claim 5, Geissdorfer further teaches wherein the control device determines a control difference by comparing the respective actual position value with the respective position setpoint value (see [0082]; Geissdorfer teaches an actual value X and a corresponding target value X* acquired on the output side of the controlled system 1 are supplied to the front nodal point 2 that determines a control deviation ẟx (the respective control difference). Since the control deviation ox (the respective control difference) is calculated by an actual value X and a corresponding target value X*, it corresponds to 'determines a control difference by comparing the respective actual position value with the respective position  and modifies the corresponding control error stored in the storage device based on the control difference (see the control deviation ẟx (the respective control difference) is tapped and supplied to the compensation circuit 5. The compensation circuit 5 determines the compensation signal K and supplies it to the rear nodal point 3. Therefore, the compensation circuit 5 determines the compensation signal K based on the control deviation ẟx (the respective control difference)).
However, it does not teach …modifies the corresponding control error stored in the storage device.
Yang from the same or similar field of endeavor teaches …modifies the corresponding control error stored in the storage device (see [0030] and [0070]; Yang teaches the final error compensation value re is calculated based on the nominal values rN (the read-out control errors). Therefore, it corresponds to modifying the nominal values rN (the read-out control errors) to the final error compensation value rc)).

Regarding to Claim 9, the combination of Geissdorfer, Otsuki, Yang, Denk, and Boettcher teaches the limitations as described in claim 1, Geissdorfer further teaches wherein the position controller supplies the actuating signal to a subordinated controller which is subordinate to the position controller (see [0060]-[0062]; Geissdorfer teaches FIG. 5 shows an embodiment in which the controller 4 is embodied as a position controller which is subordinate to a speed or rotational speed controller 18. See [0044]; Geissdorfer teaches the rear nodal point 3 adds the control deviation ẟx and the compensation signal K and as a result forms a sum signal. Subsequently also referred to as external sum signal. The rear nodal point 3 supplies the external sum  and a pilot signal is determined with the model in addition to the compensation value (see [0062]; Geissdorfer teaches a compensation can take place by means of the compensation signal K (the compensation value) in accordance with the diagram in FIG. 5 similarly to FIG. 1. It is also possible however to supply a pre-control signal V1 (pilot signal) to the subordinate controller 18, to supply a pre-control signal V2 (pilot signal) to the subordinate controller 19 or to supply a respective pre-control signal V1, V2 (pilot signals) to both subordinate controllers 18, 19).
However, Geissdorfer does not explicitly teach ... based on the control error.
Yang from the same or similar field of endeavor teaches ... based on the control error (see Fig. 3 and [0069]; Yang teaches the nominal values rN is used as an initial value of a compensation value re. The nominal values (the respective control error) is input to an error compensation model. Since the model uses the nominal values (the respective control error), it corresponds to ' ... based on the control error').

Regarding to Claim 10, the combination of Geissdorfer, Otsuki, Yang, Denk, and Boettcher teaches the limitations as described in claim 1, Denk further teaches wherein the model determines a status of the position- controlled axis (see Fig. 2 and column 5; Denk teaches the device has a means 17 for generating a reference soll, describing the desired movement operation of the machine element. The desired reference position variable Xsoll is fed to a model 2. Therefore, the model 2 can determines a status of the position- controlled axis based on the desired reference position variable Xsolls), and wherein the status is fed back to the model or the model models the position-controlled axis by way of linear differential equations (see Fig. 2 and column 5; Denk teaches the model 2 is present in the form of a controlled system model in the case of which an output variable of the system model that is modified by means of a return variable (see reference numeral 6), which is designed in the context of the exemplary embodiment as return vector r, and is designed as state vector x in the context of the exemplary embodiment, is fed back to an input variable of the system model 3. Therefore, the return vector r (return status) is fed back to the model. See column 7, lines 20-26; Denk teaches it suffices to implement the model 2 with the aid of linear differential equations that calculate an actual precontrol variable and/or an actual reference variable from a desired reference variable. Therefore, it corresponds to 'the model models the position-controlled axis by way of linear differential equations').

Regarding to Claim 11, the combination of Geissdorfer, Otsuki, Yang, Denk, and Boettcher teaches the limitations as described in claim 1, Denk further teaches wherein the model is designed as a linear model (see column 2, lines 52-53; Denk teaches model is made as a controlled linear system model).

Regarding claim 12, Geissdorfer teaches a control program for a control device of a machine tool (see [0029]; Geissdorfer teaches about a software programmable control facility and may be programmed with a software module), the control device having a position controller and a model of a position-controlled axis (see [0005]; Geissdorfer teaches about machine tools or other production machines. See [0028] and [0018]; Geissdorfer teaches about a position controller and inner model of the control system), wherein the control program is stored on a non-transitory storage medium and comprises machine code which when read into a memory of the control device and executed by the control device (see [0030]; Geissdorfer teaches the software module can be stored in machine-readable form in particular on a non-transitory data carrier), causes the control device to operate the machine tool by: 
the position controller sequentially receiving, (see Fig. 1 and [0044]; Geissdorfer teaches a target value x* (a respective position setpoint value), an actual value x (a respective position actual value), and a compensation signal K (a respective compensation value). The actual value x (a respective actual position value) is acquired using measuring technology on the output side of the controlled system 1 by means of a measuring facility 6)); 
the control device supplying the determined respective compensation value to the position controller (see Fig. 1 and [0082]; Geissdorfer teaches a ; 
determining a resulting value by adding the respective position setpoint value and the respective compensation value and by subtracting the respective actual position value (see [0044] and Fig. 1; Geissdorfer teaches the front nodal point 2 determines a control deviation ẟx by forming the difference between target value x* (a respective position setpoint value) and actual value x (a respective position actual value). The rear nodal point 3 adds the control deviation ẟx and the compensation signal Kand as a result forms a sum signal (a resulting value). Since the sum signal (the resulting value) is calculated by subtracting target value x* (a respective position setpoint value) and actual value x (a respective position actual value) and by adding the compensation signal K (a respective compensation value), it corresponds to 'determining a resulting value by adding the respective position setpoint value and the respective compensation value and by subtracting the respective actual position value'); 
determining, based on the resulting value, an actuating signal for the position-controlled axis and outputting the actuating signal to the position- controlled axis (see [0044]; Geissdorfer teaches the rear nodal point 3 Supplies the external sum signal to the controller 4. The controller 4 determines a control signal S for the controlled system 1 with the aid of the external sum signal supplied thereto. The controller 4 outputs the control signal S (an actuating signal) to the controlled system 1), 
However, Geissdorfer does not explicitly teach: ... having a tool for machining a workpiece, ... from a sequence of position setpoint values, the control device sequentially reading from a storage device, in which a sequence of successive control errors is stored, control errors commensurate with the sequence of the position setpoint values; the control device supplying the read-out control errors to the model of the position-controlled axis; the model determining the respective compensation value by simulating a mechanical dynamic behavior of the position-controlled axis based on the respective read-out control error;  wherein the actuating signal sets the position-controlled axis in accordance with the respective position setpoint value, thereby varying a position or orientation, or both, of the tool relative to the workpiece; the control device receiving a sequence of setpoint value vectors, wherein the setpoint value vectors for the position-controlled axis and a plurality of further position-controlled axes of the machine tool each comprise a position setpoint value; varying the position or the orientation of the tool relative to the workpiece also for the further position-controlled axes; storing the control errors in the storage device at least for a first section of the sequence of setpoint vectors commensurate with the setpoint vectors of the first section ; and determining the control error to be read out of the storage device based on the setpoint value vector whose position setpoint value is supplied to the position controller.
Otsuki from the same or similar field of endeavor teaches:
... having a tool for machining a workpiece (see [0002]; Otsuki teaches a numerical controller for controlling a multi-axis machine tool for machining a workpiece attached to a table using a mechanism for rotating a table or tool head using at least three linear axes and three rotating axes),
... from a sequence of position setpoint values (see [0041]; Otsuki teaches about the tool position (xw, yw, zw) (a sequence of the position setpoint values)),
the control device sequentially reading from a storage device (see [0074]; Otsuki teaches a numerical controller 10 comprises the workpiece setting error compensation unit 13 and the storage unit 14. the workpiece setting error compensation unit 13 uses the setting error amounts (a sequence of successive control errors) stored in the storage unit 14 (a storage device)), in which a sequence of successive control errors is stored (see [0074]; Otsuki teaches the setting error amounts (translational error amounts (ẟx, ẟy, ẟz) and rotational error amounts (α, β, γ)) (a sequence of successive control errors) stored in a setting error amount and tolerance amount storage unit 14), control errors commensurate with the sequence of the position setpoint values (see [0043]; Otsuki teaches using the rotational errors (α, β, γ) and translational errors (ẟx, ẟy, ẟz) (a sequence of successive control errors) from the tool position (xw, yw, zw) (the sequence of the position setpoint values) calculates a compensated tool position (xa,ya,za). Therefore, it corresponds to 'the control errors commensurate with the sequence of the position setpoint values'); 
wherein the actuating signal sets the position-controlled axis in accordance with the respective position setpoint value (see [0087]; Otsuki teaches compensated linear axis position (x, y, z) is calculated and the process is finished. See equations (3) and (13), and [[0043] and [0062]; Otsuki teaches compensated linear axis position (x, y, z) is calculated from the compensated tool position (xa, ya, za). Besides, the compensated tool position (xa,ya,za) is calculated from the tool position (xw, yw, zw) (the sequence of the position setpoint values). See [0091]; Otsuki teaches , thereby varying a position or orientation, or both, of the tool relative to the workpiece (See [0091]; Otsuki teaches outputting signals as motion commands to control the machine tool 40); 
storing the control errors in the storage device at least for a first section of the sequence of setpoint vectors commensurate with the setpoint vectors of the first section (see [0044]; the tool position (xw,yw,zw) can be a vector. See [0037] and [0041 ]; Otsuki teaches about the commended positions(Xc,Yc,Zc), the tool direction (iw,jw,kw), and the tool position (xw,yw,zw). Therefore, they corresponds to 'the sequence of setpoint vectors'. See [0074]; Otsuki teaches the setting error amounts (the control errors) stored in storage unit 14. See [0043]; Otsuki teaches the setting error amounts (the control errors) are used from the tool position (xw,yw,zw). Therefore, it corresponds to 'storing the control errors in the storage device at least for a first section of the sequence of setpoint vectors commensurate with the setpoint vectors of the first section'); and  7Docket No: ROST-2 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the teaching of Geissdorfer with the above teachings of Otsuki to sequentially reading the setting error amounts (a sequence of successive control errors) stored in the storage unit 14 (a storage device) to calculate tool position to control a multi-axis machine tool to avoid large motions and enable with higher quality and accuracy in a short time. (Otsuki, [0011] and [0074])
However, it does not explicitly teach: the control device supplying the read-out control errors to the model of the position-controlled axis; the model determining the respective compensation value by simulating a mechanical dynamic behavior of the position-controlled axis based on the respective read-out control error; the control device receiving a sequence of setpoint value vectors, wherein the setpoint value vectors for the position-controlled axis and a plurality of further position-controlled axes of the machine tool each comprise a position setpoint value; varying the position or the orientation of the tool relative to the workpiece also for the further position-controlled axes;Appl. No: 16/054,595 determining the control error to be read out of the storage device based on the setpoint value vector whose position setpoint value is supplied to the position controller.
Yang from the same or similar field of endeavor teaches:
the control device supplying the read-out control errors to the model of the position-controlled axis (see Fig. 3 and [0069]; Yang teaches the nominal values rN is used as an initial value of a compensation value rC. The nominal values is input to an error compensation model. Therefore, it corresponds to 'supplying the read-out control errors to the model of the position-controlled axis'); 
the model determining the respective compensation value (see [0030] and [0070]; Yang teaches the final error compensation value re is calculated based on the nominal values rN (the read-out control errors)); 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the teaching of the combination of 
However, it does not explicitly teach: ... simulating a mechanical dynamic behavior of the position-controlled axis… the control device receiving a sequence of setpoint value vectors, wherein the setpoint value vectors for the position-controlled axis and a plurality of further position-controlled axes of the machine tool each comprise a position setpoint value;  varying the position or the orientation of the tool relative to the workpiece also for the further position-controlled axes;Appl. No: 16/054,595 determining the control error to be read out of the storage device based on the setpoint value vector whose position setpoint value is supplied to the position controller.
Denk from the same or similar field of endeavor teaches:
... simulating a mechanical dynamic behavior of the position-controlled axis… (see column 2, lines 17-20; Denk teaches determining an actual precontrol variable and/or an actual reference variable from the desired reference variable with the aid of a model, the model having a system model that simulates the dynamic behavior of the elements participating in the movement).
the control device receiving a sequence of setpoint value vectors (see Fig. 3 and column 7, lines 33-66; Denk teaches a number of desired reference variables such as, for example, a desired position Xsoll, a desired speed Vsoll, and/or a desired acceleration asoll. The individual variables can be present as vectors in this case. Therefore, the number of desired reference variables corresponds to 'a sequence of , wherein the setpoint value vectors for the position-controlled axis (see Fig. 3 and column 7, lines 33-66; Denk teaches a number of desired reference variables such as, for example, a desired position Xsoll, a desired speed Vsoll, and/or a desired acceleration asoll. The individual variables can be present as vectors in this case. See column 1, lines 28-29; Denk teaches calculating the desired reference variables (comprise the desired position Xsoll) for the individual machine axes of a machine. Therefore, the setpoint value vectors of the individual machine axes comprises the desired position Xsoll); 
varying the position or the orientation of the tool relative to the workpiece also for the further position-controlled axes (see Fig. 3 and column 7, lines 33-66; Denk teaches the general case being illustrated in which the individual machine axes can be coupled to one another, that is to say, for example, a variation in the position of one machine axis automatically also effects a variation in the position of other machine axes (for example in the case of a robot arm having a number of joints); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Geissdorfer, Otsuki, and Yang to include Denk’s features of simulating a mechanical dynamic behavior of the position-controlled axis; providing to the control device a sequence of setpoint value vectors, wherein the setpoint value vectors for the position-controlled axis of the machine tool each comprise a position setpoint value; varying the position or the orientation of the tool relative to the workpiece also for the further position-controlled axes. Doing so 
However, it does not explicitly teach: a plurality of further position-controlled axes of the machine tool each comprise a position setpoint value;Appl. No: 16/054,595 determining the control error to be read out of the storage device based on the setpoint value vector whose position setpoint value is supplied to the position controller.
Boettcher from the same or similar field of endeavor teaches:
a plurality of further position-controlled axes of the machine tool (see page 2, line 38; Boettcher: “The axis drives are also referred to below as axes (a, b) for short.” See page 2, lines 50-52; Boettcher: “The drive arrangements acting along further axial directions can either be constructed as individual axes or also comprise two or more axes which are coupled as described above in connection with the first axial direction.”) each comprise a position setpoint value (see page 7, lines 258-259; Boettcher: “the path planning unit determines a set of parameters for the setpoints of the individual axes”. See page 4, lines 156-157; Boettcher: “If there are more than two individual axes, the common setpoint is of course divided into three or more setpoint components.” See page 4, lines 137-139; Boettcher: “In the path planning unit, transformations (from space to machine axes and back) as well as interpolation algorithms for specifying the position setpoint for the individual axes are implemented using known methods for the interaction of all machine axes.” That is, each of the axes comprises a position setpoint);
Appl. No: 16/054,595 determining the control error to be read out of the storage device based on the setpoint value vector whose position setpoint value is supplied to the position controller (see page 1, lines 18-19; Boettcher: “specifying a control factor for supplying one to one control error of the first controlled axle drive proportional to at least one second controlled axle drive of the first drive arrangement”. See page 1, lines 23-25; Boettcher: “means for supplying a control error of the first axle drive proportional size to at least one second axle drive of the first drive arrangement or a controller assigned to the second axle drive.” See page 2, lines 68-71; Boettcher: “The position setpoint is specified here separately for a first and a second axle drive Aj, a, A, ib, ie from a first setpoint xiia so a first position Xj.aist is used as a control variable for forming a control error [Delta] xj, also known as a following error.” That is, the control error corresponds to control factor (vector) one by one).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Geissdorfer, Otsuki, Yang, and Denk to include Boettcher’s features of a plurality of further position-controlled axes of the machine tool each comprise a position setpoint value, and Appl. No: 16/054,595the control device determining the control error to be read out of the storage device based on the setpoint value vector whose position setpoint value is supplied to the position controller. Doing so would improve the coordination of drive arrangements of machine tools with coupled axes and a machine tool in order to help the tool machining to take place more precisely and faster than with previous methods or processes. (Boettcher, age 13, last paragraph)

Regarding claim 13, Geissdorfer teaches a control device for a machine tool comprising a control device having a position controller and a model of a position-controlled axis, with the control device operating the machine tool according to a method as set forth in claim 1 (see [0005]; Geissdorfer teaches about machine tools or other production machines. See [0028] and [0018]; Geissdorfer teaches about a position controller and inner model of the control system).

Regarding claim 14, Geissdorfer teaches a machine tool 
control device having a position controller and a model of a position-controlled axis (see [0005]; Geissdorfer teaches about machine tools or other production machines. See [0028] and [0018]; Geissdorfer teaches about a position controller and inner model of the control system), said control device controlling the position-controlled axes of the machine tool by:
the position controller sequentially receiving, (see Fig. 1 and [0044]; Geissdorfer teaches a target value x* (a respective position setpoint value), an actual value x (a respective position actual value), and a compensation signal K (a respective compensation value). The actual value x (a respective actual position value) is acquired ; 
the control device supplying the determined respective compensation value to the position controller (see Fig. 1 and [0082]; Geissdorfer teaches a compensation signal K (a respective compensation value) are supplied to the position controller 4); 
determining a resulting value by adding the respective position setpoint value and the respective compensation value and by subtracting the respective actual position value (see [0044] and Fig. 1; Geissdorfer teaches the front nodal point 2 determines a control deviation ẟx by forming the difference between target value x* (a respective position setpoint value) and actual value x (a respective position actual value). The rear nodal point 3 adds the control deviation ẟx and the compensation signal Kand as a result forms a sum signal (a resulting value). Since the sum signal (the resulting value) is calculated by subtracting target value x* (a respective position setpoint value) and actual value x (a respective position actual value) and by adding the compensation signal K (a respective compensation value), it corresponds to 'determining a resulting value by adding the respective position setpoint value and the respective compensation value and by subtracting the respective actual position value'); 
determining, based on the resulting value, an actuating signal for the position-controlled axis and outputting the actuating signal to the position- controlled axis (see [0044]; Geissdorfer teaches the rear nodal point 3 Supplies the external sum signal to the controller 4. The controller 4 determines a control signal S for , 
However, Geissdorfer does not explicitly teach: ... for machining a workpiece with a tool of the machine tool, wherein the machine tool has a plurality of position-controlled axes moving the tool relative to the workpiece, ... from a sequence of position setpoint values, the control device sequentially reading from a storage device, in which a sequence of successive control errors is stored, control errors commensurate with the sequence of the position setpoint values; the control device supplying the read-out control errors to the model of the position-controlled axis; the model determining the respective compensation value by simulating a mechanical dynamic behavior of the position-controlled axis based on the respective read-out control error; wherein the actuating signal sets the position-controlled axis in accordance with the respective position setpoint value, thereby varying a position or orientation, or both, of the tool relative to the workpiece; the control device receiving a sequence of setpoint value vectors, wherein the setpoint value vectors for the position-controlled axis and a plurality of further position-controlled axes of the machine tool each comprise a position setpoint value; varying the position or the orientation of the tool relative to the workpiece also for the further position-controlled axes; storing the control errors in the storage device at least for a first section of the sequence of setpoint vectors commensurate with the setpoint vectors of the first section ; and7Docket No: ROST-2Appl. No: 16/054,595 determining the control error to be read out of the storage device based on the setpoint value vector whose position setpoint value is supplied to the position controller.
Otsuki from the same or similar field of endeavor teaches:
... for machining a workpiece with a tool of the machine tool (see [0002]; Otsuki teaches a numerical controller for controlling a multi-axis machine tool for machining a workpiece attached to a table using a mechanism for rotating a table or tool head using at least three linear axes and three rotating axes), wherein the machine tool has a plurality of position-controlled axes moving the tool relative to the workpiece (see Abstract; Otsuki: “A numerical controller for controlling a multi-axis machine tool for machining with three linear axes and three rotating axes.”),
... from a sequence of position setpoint values (see [0041]; Otsuki teaches about the tool position (xw, yw, zw) (a sequence of the position setpoint values)),
the control device sequentially reading from a storage device (see [0074]; Otsuki teaches a numerical controller 10 comprises the workpiece setting error compensation unit 13 and the storage unit 14. the workpiece setting error compensation unit 13 uses the setting error amounts (a sequence of successive control errors) stored in the storage unit 14 (a storage device)), in which a sequence of successive control errors is stored (see [0074]; Otsuki teaches the setting error amounts (translational error amounts (ẟx, ẟy, ẟz) and rotational error amounts (α, β, γ)) (a sequence of successive control errors) stored in a setting error amount and tolerance amount storage unit 14), control errors commensurate with the sequence of the position setpoint values (see [0043]; Otsuki teaches using the rotational errors (α, β, γ) and translational errors (ẟx, ẟy, ẟz) (a sequence of successive control errors) from the tool ; 
wherein the actuating signal sets the position-controlled axis in accordance with the respective position setpoint value (see [0087]; Otsuki teaches compensated linear axis position (x, y, z) is calculated and the process is finished. See equations (3) and (13), and [[0043] and [0062]; Otsuki teaches compensated linear axis position (x, y, z) is calculated from the compensated tool position (xa, ya, za). Besides, the compensated tool position (xa,ya,za) is calculated from the tool position (xw, yw, zw) (the sequence of the position setpoint values). See [0091]; Otsuki teaches outputting signals as motion commands to control the machine tool 40), thereby varying a position or orientation, or both, of the tool relative to the workpiece (See [0091]; Otsuki teaches outputting signals as motion commands to control the machine tool 40); 
storing the control errors in the storage device at least for a first section of the sequence of setpoint vectors commensurate with the setpoint vectors of the first section (see [0044]; the tool position (xw,yw,zw) can be a vector. See [0037] and [0041 ]; Otsuki teaches about the commended positions(Xc,Yc,Zc), the tool direction (iw,jw,kw), and the tool position (xw,yw,zw). Therefore, they corresponds to 'the sequence of setpoint vectors'. See [0074]; Otsuki teaches the setting error amounts (the control errors) stored in storage unit 14. See [0043]; Otsuki teaches the setting error amounts (the control errors) are used from the tool position (xw,yw,zw). Therefore, it corresponds to 'storing the control errors in the storage device at least for a first section ; and  7Docket No: ROST-2 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the teaching of Geissdorfer with the above teachings of Otsuki to sequentially reading the setting error amounts (a sequence of successive control errors) stored in the storage unit 14 (a storage device) to calculate tool position to control a multi-axis machine tool to avoid large motions and enable with higher quality and accuracy in a short time. (Otsuki, [0011] and [0074])
However, it does not explicitly teach: the control device supplying the read-out control errors to the model of the position-controlled axis; the model determining the respective compensation value by simulating a mechanical dynamic behavior of the position-controlled axis based on the respective read-out control error; the control device receiving a sequence of setpoint value vectors, wherein the setpoint value vectors for the position-controlled axis and a plurality of further position-controlled axes of the machine tool each comprise a position setpoint value; varying the position or the orientation of the tool relative to the workpiece also for the further position-controlled axes; Appl. No: 16/054,595determining the control error to be read out of the storage device based on the setpoint value vector whose position setpoint value is supplied to the position controller.
Yang from the same or similar field of endeavor teaches:
the control device supplying the read-out control errors to the model of the position-controlled axis (see Fig. 3 and [0069]; Yang teaches the nominal values rN is C. The nominal values is input to an error compensation model. Therefore, it corresponds to 'supplying the read-out control errors to the model of the position-controlled axis'); 
the model determining the respective compensation value (see [0030] and [0070]; Yang teaches the final error compensation value re is calculated based on the nominal values rN (the read-out control errors)); 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the teaching of the combination of Geissdorfer and Otsuki with the above teachings of Yang to use the error compensation model to determine the respective compensation value to improve the machining precision of a multi-axis controlled machine. (Yang, [0003] and [0029])
However, it does not explicitly teach: ... simulating a mechanical dynamic behavior of the position-controlled axis… the control device receiving a sequence of setpoint value vectors, wherein the setpoint value vectors for the position-controlled axis and a plurality of further position-controlled axes of the machine tool each comprise a position setpoint value; varying the position or the orientation of the tool relative to the workpiece also for the further position-controlled axes;Appl. No: 16/054,595 determining the control error to be read out of the storage device based on the setpoint value vector whose position setpoint value is supplied to the position controller.
Denk from the same or similar field of endeavor teaches:
... simulating a mechanical dynamic behavior of the position-controlled axis… (see column 2, lines 17-20; Denk teaches determining an actual precontrol variable and/or an actual reference variable from the desired reference variable with the aid of a model, the model having a system model that simulates the dynamic behavior of the elements participating in the movement).
the control device receiving a sequence of setpoint value vectors (see Fig. 3 and column 7, lines 33-66; Denk teaches a number of desired reference variables such as, for example, a desired position Xsoll, a desired speed Vsoll, and/or a desired acceleration asoll. The individual variables can be present as vectors in this case. Therefore, the number of desired reference variables corresponds to 'a sequence of setpoint value vectors'), wherein the setpoint value vectors for the position-controlled axis (see Fig. 3 and column 7, lines 33-66; Denk teaches a number of desired reference variables such as, for example, a desired position Xsoll, a desired speed Vsoll, and/or a desired acceleration asoll. The individual variables can be present as vectors in this case. See column 1, lines 28-29; Denk teaches calculating the desired reference variables (comprise the desired position Xsoll) for the individual machine axes of a machine. Therefore, the setpoint value vectors of the individual machine axes comprises the desired position Xsoll); 
varying the position or the orientation of the tool relative to the workpiece also for the further position-controlled axes (see Fig. 3 and column 7, lines 33-66; Denk teaches the general case being illustrated in which the individual machine axes can be coupled to one another, that is to say, for example, a variation in the position of ; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Geissdorfer, Otsuki, and Yang to include Denk’s features of simulating a mechanical dynamic behavior of the position-controlled axis; providing to the control device a sequence of setpoint value vectors, wherein the setpoint value vectors for the position-controlled axis of the machine tool each comprise a position setpoint value; varying the position or the orientation of the tool relative to the workpiece also for the further position-controlled axes. Doing so would guide the movement of a moveable machine element of a machine such as machine tool to enable an optimized position control. (Denk, columns 2 and 3)
However, it does not explicitly teach: a plurality of further position-controlled axes of the machine tool each comprise a position setpoint value;Appl. No: 16/054,595 determining the control error to be read out of the storage device based on the setpoint value vector whose position setpoint value is supplied to the position controller.
Boettcher from the same or similar field of endeavor teaches:
a plurality of further position-controlled axes of the machine tool (see page 2, line 38; Boettcher: “The axis drives are also referred to below as axes (a, b) for short.” See page 2, lines 50-52; Boettcher: “The drive arrangements acting along further axial directions can either be constructed as individual axes or also comprise two or more axes which are coupled as described above in connection with the first axial direction.”) each comprise a position setpoint value (see page 7, lines 258-259; ;
Appl. No: 16/054,595 determining the control error to be read out of the storage device based on the setpoint value vector whose position setpoint value is supplied to the position controller (see page 1, lines 18-19; Boettcher: “specifying a control factor for supplying one to one control error of the first controlled axle drive proportional to at least one second controlled axle drive of the first drive arrangement”. See page 1, lines 23-25; Boettcher: “means for supplying a control error of the first axle drive proportional size to at least one second axle drive of the first drive arrangement or a controller assigned to the second axle drive.” See page 2, lines 68-71; Boettcher: “The position setpoint is specified here separately for a first and a second axle drive Aj, a, A, ib, ie from a first setpoint xiia so a first position Xj.aist is used as a control variable for forming a control error [Delta] xj, also known as a following error.” That is, the control error corresponds to control factor (vector) one by one).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Geissdorfer, Otsuki, Yang, and Denk to include Boettcher’s features of a plurality of further position-controlled axes of 

Response to Arguments
Applicant's arguments filed 08/19/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With respect to applicant’s argument located within the first page of the remarks (numbered as page 9) which recites:
“Applicant submits that, unlike the present application, Otsuki does not disclose a control error (e) that depends on substantially all (i.e. more than one) elements of the setpoint vector.”
Examiner notes that the argument is moot in view of new grounds of rejection. A new reference, namely Boettcher, has been relied upon to reject the limitations incorporated in the amendment. Since the Examiner hereby cites Boettcher above, the statements made against the reference Otsuki is not persuasive.

With respect to applicant’s argument located within the second page of the remarks (numbered as page 10) which recites:
“Although it may appear that in Denk, position changes of one axis affect also the other axes, meaning that the movements of all axes are interdependent, Denk's disclosure only refers to movement settings for the axes, but not that the control error (e) of a particular (single) axis depends on the setpoint vector (V) and hence the setpoint values of all axes.”

Examiner notes that the argument is moot in view of new grounds of rejection. A new reference, namely Boettcher, has been relied upon to reject the limitations incorporated in the amendment. Since the Examiner hereby cites Boettcher above, the statements made against the reference Denk is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117